         Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 1 of 50




DAVID D. LIN (DL-3666)
JUSTIN MERCER (JM-1954)
LEWIS & LIN, LLC
81 Prospect Street, Suite 8001
Brooklyn, NY 11201
David@iLawco.com
Justin@iLawco.com
Telephone: (718) 243-9323
Facsimile: (718) 243-9326

Attorneys for Plaintiffs
BAIQIAO TANG and JING GENG

                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 BAIQIAO TANG a/k/a                                     Case No: 1:17-cv-09031-JFK
 TANG BAIQIAO and JING GENG,
                                 Plaintiffs,
                                                         SECOND AMENDED COMPLAINT
        v.
 WENGUI GUO a/k/a MILES KWOK a/k/a
 GUO WENGUI a/k/a HO WAN KWOK,
 GOLDEN SPRING (NEW YORK) LTD., RULE
 OF LAW FOUNDATION III INC., RULE OF
 LAW SOCIETY IV INC., and SARACA MEDIA
 GROUP, INC.,
                                 Defendants.


       Plaintiffs Baiqiao Tang a/k/a Tang Baiqiao (“Mr. Tang”) and Jing Geng (“Jing,” and

collectively with Mr. Tang, “Plaintiffs”) by their attorneys Lewis & Lin LLC, for their complaint

against Defendants Wengui Guo a/k/a Miles Kwok a/k/a Guo Wengui a/k/a Haoyun Guo a/k/a Ho

Wan Kwok a/k/a Ho Kwok a/k/a Wen Gui Gwo a/k/a Wan Gue Haoyun a/k/a Guo Haoyun

(“Kwok”), Golden Spring (New York) Ltd. a/k/a China Golden Spring Group (Hong Kong)

Limited a/k/a Ace Decade Holdings Limited a/k/a Beijing Pangu Investment Inc. d/b/a “Guo

Media” (“Golden Spring”), Rule of Law Foundation III Inc. (“ROL Foundation”), Rule of Law



                                                1
         Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 2 of 50




Society IV Inc. (“ROL Society” and with ROL Foundation, “Rule of Law Fund” or the

“Foundation Defendants”), and Saraca Media Group Inc. (“SMG,” together with Golden Spring,

the “Media Defendants,” and collectively with Kwok, Golden Spring, ROL Foundation, and ROL

Society, “Defendants”), allege as follows:

                                     STATEMENT OF CASE

       1.      Plaintiffs bring this action pursuant to the federal Lanham Act for false

advertising and common law for unfair competition, online harassment, and for the malicious,

willful and unlawful publication in this District of false, misleading, disparaging and defamatory

statements by Defendants regarding their own competitive services, as well as Plaintiffs.

       2.      Plaintiff Mr. Tang is an activist and author who has been one of the leading

Chinese political dissidents for the past 28 years, and who has dedicated his life’s work and

reputation to promoting democracy in China. Mr. Tang was a leader in the student uprising that

led to the Tiananmen Square massacre in 1989, escaped from communist China in the early

1990s, and now permanently resides in exile in the United States as a political refugee—where

he continues to promote democracy and activism through humanitarian aid and educating

Chinese democratic leaders via his online media outlet called “Conscience Media” (“良知媒體”).

Plaintiff Jing is Mr. Tang’s wife.

       3.      Defendant Kwok is a Chinese multi-billionaire who, in order to drive donations

and customers to his commercial ventures, used his platform and personal wealth to perpetrate an

attack campaign against Mr. Tang by publishing and communicating false, defamatory and

completely fabricated statements on YouTube videos, his Twitter account, @KwokMiles and

profile on the website <guo.media>, @milesguo—with the goal of promoting his competing

online media outlet “Guo Media” a/k/a “Everything Is Just Beginning” and advertising his profit-



                                                2
         Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 3 of 50




driven businesses. The ostensible purpose of Kwok’s campaign is to “expose corruption” within

and without China. However, the true nature of Kwok’s posts, on Golden Spring-owned “Guo

Media” and elsewhere, was intended to promote and support his “Rule of Law Fund,” media

endeavors and public persona—commercial operations for which he has filed various trademark

applications in his own name, including “GUO WENGUI,” “MILES KWOK,” and “MILES

GUO,” as well as for “EVERYTHING IS JUST BEGINNING” (the “Kwok Marks”). Defendant

Golden Spring is the putative owner of the Kwok Marks. Defendant SMG is the putative owner

of a registered design mark including “GUO MEDIA,” recently transferred to it from Golden

Spring, that is prominently displayed on the website <guo.media>.

       4.      Specifically, beginning in or around August 2017 and continuing to the present,

via public comments to third parties, via Kwok’s Twitter account (published to over 596,000

Twitter followers online and touted by Kwok to have received over 4 billon impressions), via

Defendants’ YouTube account (published to over 169,366 subscribers), via email and social

media (including on Kwok’s profile the website <guo.media> which purports to have 7.6 million

followers and 67 million users), and accessible across the Internet, Kwok accused Mr. Tang of

cheating, swindling and/or defrauding donation monies for personal benefit and gain. Yet it is

Kwok himself who has misled the public about the purported use of donation monies for his

competing Rule of Law Fund, by purposely blurring the lines of which entity is receiving funds

and failing to adequately disclose to the public that such monies are (a) not tax-deductible, (b)

intended to be used for Kwok’s individual asylum application, and (c) instead being used to

support Kwok’s for-profit media endeavor, “Guo Media.”

       5.      In short, Defendants lie to the public in advertisements about themselves, while

falsely criticizing Plaintiff Tang and his endeavors within those same advertisements.




                                                 3
         Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 4 of 50




       6.      Defendant Kwok’s false Twitter posts, YouTube videos of his public statements

and posts on his “Guo Media” account, @milesguo, remain active and, upon information and

belief, are viewed by millions of visitors each day, and Defendants continue to defame and injure

Plaintiffs with same. Kwok’s false accusations threaten to destroy Plaintiffs’ entire reputations

and Mr. Tang’s livelihood. As a result of Defendants’ misconduct, Plaintiffs have been and

continue to be substantially and irreparably harmed.

                                             PARTIES

       7.      Plaintiff Tang Baiqiao (“Mr. Tang”) is an individual and Chinese political refugee,

granted permanent resident status in the United States, domiciled in the State of California.

       8.      Plaintiff Jing Geng (“Jing” collectively with Mr. Tang, “Plaintiffs”) is a private

individual and U.S. citizen, domiciled in the State of California.

       9.      Upon information and belief, Defendant Kwok a/k/a Guo Wengui (“郭文贵”) is an

individual and Chinese national and/or Hong Kong national who is residing and domiciled in New

York at 781 Fifth Avenue, 18th Floor, New York, New York 10022 (“Kwok’s Residence”). Kwok

uses aliases, including but not limited to, Miles Kwok, Guo Wengui, Haoyun Guo, Ho Wan Kwok,

Ho Kwok, Wen Gui Gwo, Wan Gue Haoyun, and Guo Haoyun. Defendant Kwok maintains the

active, verified Twitter account “@KwokMiles” and YouTube account “郭文贵”.

       10.     Upon information and belief, Defendant Golden Spring is a Delaware corporation,

authorized to do business in the State of New York as a foreign business corporation, with a

principal office at 800 5th Avenue, Suite 21F, New York, New York 10065 (the “5th Avenue

Office”) and a place of business at 781 Fifth Avenue, 18th Floor, New York, New York 10022—

i.e. Kwok’s Residence.

       11.     Kwok is an individual who owns, directs and/or controls Golden Spring, and who




                                                 4
         Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 5 of 50




has directed the wrongful conduct complained of herein. Upon information and belief, while

Golden Spring has nominal officers, Kwok is the only employee and sole owner of Golden Spring.

Upon further information and belief, there are no other known agents or promoters of Golden

Spring’s products or services but Kwok. Golden Spring’s “Guo Media” is a sponsor, a donor and

also a media platform used by Defendants to distribute information about and advertisements for

Defendants’ “Rule of Law Fund.”

       12.     Upon information and belief, Defendant ROL Foundation is a Delaware non-profit

corporation, authorized to do business in the State of New York as a foreign non-profit

corporation, with a principal office at 800 5th Avenue, Suite 21F, New York, New York 10065—

i.e. the 5th Avenue Office. Upon information and belief, Kwok is the founder, a promoter and a

spokesperson of ROL Foundation.

       13.     Kwok is an individual who owns, directs and/or controls ROL Foundation, and who

has directed the wrongful conduct complained of herein.

       14.     Upon information and belief, Defendant ROL Society is a Delaware non-profit

corporation, authorized to do business in the State of New York as a foreign non-profit

corporation, with a principal office at 800 5th Avenue, Suite 21F, New York, New York 10065—

i.e. the 5th Avenue Office. Upon information and belief, Kwok is the founder, a promoter and a

spokesperson of ROL Society.

       15.     Kwok is an individual who owns, directs and/or controls ROL Society, and who has

directed the wrongful conduct complained of herein.

       16.     Upon information and belief, Defendant SMG is a Delaware corporation,

authorized to do business in the State of New York as a foreign business corporation, with a

principal office and a place of business at 781 Fifth Avenue, 18th Floor, New York, New York




                                                5
         Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 6 of 50




10022—i.e. Kwok’s Residence.

       17.     Kwok is an individual who owns, directs and/or controls SMG, and who has

directed the wrongful conduct complained of herein. Upon information and belief, while SMG has

nominal officers, Kwok is the only employee and sole owner of SMG. Upon further information

and belief, there are no other known agents or promoters of SMG’s products or services but Kwok.

SMG’s “Guo Media” is a sponsor, a donor and also a media platform used by Defendants to

distribute information about and advertisements for Defendants’ “Rule of Law Fund.”

       18.     Each of Golden Spring, ROL Foundation, ROL Society and SMG are referred to

collectively herein as “Kwok’s Entities.”

       19.     At all times material to this action, each of the Defendants was the agent, servant,

employee, partner, alter ego, subsidiary, or joint venture of the other defendant, and the acts of

each defendant were in the scope of such relationship; in doing the acts and failing to act as

alleged in this Complaint, each of the Defendants acted with the knowledge, permission, and the

consent of the other defendant; and each defendant aided and abetted the other defendant in the

acts of omissions alleged in this Complaint.

       20.     Each of the Kwok’s Entities operates out of Kwok’s residence and Kwok is the

sole agent and promoter of the Kwok’s Entities’ services as described herein.

                                 JURISDICTION AND VENUE

       21.     This Court has jurisdiction over the subject matter of this action pursuant to the

Lanham Act, 15 U.S.C. § 1051 et seq. This Court has also subject matter jurisdiction, inter alia,

pursuant to 28 U.S.C. §§ 1331, 1332(a)(2), 1332(a)(3), 1338 and 1367.

       22.     This Court has pendent jurisdiction of the related state law claims asserted in this

action pursuant to 28 U.S.C. § 1367 because they involve the same parties, they arise from the



                                                 6
          Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 7 of 50




same operative facts common to the causes of action arising under the federal claims, and

because the exercise of pendent jurisdiction serves the interests of judicial economy,

convenience and fairness to the parties.

        23.      This Court has personal jurisdiction over Defendant Kwok because he is a

resident of the State of New York.

        24.      The Court has personal jurisdiction over Kwok’s Entities because each is

authorized to do business in the State of New York and maintain their principal office within this

judicial district.

        25.      This Court also has personal jurisdiction over Defendants pursuant to CPLR § 302

because they (i) transact business within the State of New York and (ii) committed a tortious act

within the State of New York, while regularly doing and soliciting business and deriving

substantial revenue from services rendered in the State of New York.

        26.      Defendants further subjected themselves to this Court’s jurisdiction by invoking

the benefits and protections of this State in an attempt to cause harm from the State of New

York. Defendants orchestrated false and defamatory posts, made between August 2017 and the

present, all from Kwok’s Residence and/or the Kwok’s Entities’ principal 5th Avenue Office in

New York, while Defendants engage in substantial competition with Plaintiff Tang.

        27.      Venue is proper in this judicial district under 28 U.S.C. § 1391(b) and (c), since

some, or all, of the conduct that is the subject of this action occurred in this district.

                         BACKGROUND COMMON TO ALL CLAIMS

Plaintiff Tang’s History of Advocacy, Supporting Commercial Enterprise and Goodwill

        28.      Plaintiff Mr. Tang is a political activist and author who has been one of the

leading Chinese political dissidents for the past 30 years, and who has dedicated his life’s work




                                                   7
         Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 8 of 50




and reputation to promoting democracy in China.

       29.     Mr. Tang was a leader in the student uprising that led to the Tiananmen Square

massacre in 1989, escaped from communist China in the early 1990s, and now permanently

resides in exile in the United States as a political refugee—where he continues to promote

democracy.

       30.     Prior to his arrival in the United States, while in exile in Hong Kong, Mr. Tang

contributed to and co-authored “Anthems of Defeat: Crackdown in Hunan Province 1989-1992”

through Human Rights Watch—which book details some of the harshest punishments and human

rights atrocities by the Communist Party of China (“CCP”) during the Tiananmen Square

protests and 1989 democracy movement.

       31.     Since his escape from China, Mr. Tang has remained active in the pro-democracy

movement, including bringing international attention to China’s human rights policies and

calling for review of the CCP’s persecution of Falun Gong practitioners. Mr. Tang is a frequent

on-air commentator for New York-based television broadcaster New Tang Dynasty Television—

which frequently covers topics that are censored in mainland China, such as human rights. He

also is a spokesman and officer for the China Interim Government—which was founded with the

goal of disintegrating the tyranny of the CCP.

       32.     In 2011, Mr. Tang co-authored the book “My Two Chinas: The Memoir of a

Chinese Counterrevolutionary,” detailing his life’s work and history of pro-democracy activism.

Mr. Tang’s written work has also appeared in numerous national and international journals and

publications, including the Journal of International Affairs—a publication edited by graduate

students at the School of International and Public Affairs at Columbia University, where Mr.

Tang earned his Master’s degree in 2003.




                                                 8
         Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 9 of 50




        33.    Mr. Tang has been invited to speak at human rights and international affairs

conferences across the United States, some of which he receives modest honorariums. He has

also been known for his pro-democracy nonprofit organizations including the China Peace and

Democracy Federation–formerly called “China Peace”–and the All China People’s Autonomous

Federation. Mr. Tang’s organizations were and are funded via public and private donations.

        34.    Jing Geng Tang is Mr. Tang’s wife and is a private individual.

        35.    Mr. Tang has founded and established organizations and online media outlets to

promote the concept of human rights and democracy, promote the democratic revolution in China,

and train youth leaders for future democracy in China.

        36.    For instance, Mr. Tang co-founded the online media outlet called “Conscience

Media” (“良知媒體”) (accessible on the Internet at <www. lzmtnews.org> and

<www.liangzhichuanmei.com>, and on Twitter at @lzmtnews). Conscience Media is an

independent, online news media outlet focused on uniting forces of global justice, seeking justice

for vulnerable groups and individuals who are subjected to persecution, and establishing itself as

the premiere information and publishing hub to promote the democracy. While Conscience Media

does not accept any government subsidy, all funds for the operation of its website and journalism

arms come from non-governmental donations and are regularly announced to the public. Even

though access to websites such as Conscience Media is restricted and/or in China, Conscience

Media quickly developed into one of the major online destinations for news and information about

the democratic revolution in China, principally because of its well-known association with Mr.

Tang.

        37.    Through his own efforts and reputation, Mr. Tang also receives donations,

speaking fees and contributions to support his life’s work: the pro-democracy movement in




                                                 9
          Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 10 of 50




China.

         38.      In addition, Mr. Tang conducts and host conferences and fund raising events,

entitled the “Democratic Revolutionary Conference,” in various states, including New York,

where attendees pay fees and/or invited make financial contributions to attend. Sums received

from such donations help support Mr. Tang’s democracy efforts, including his media outlet

Conscience Media.

         39.      In short, Plaintiff Tang derives income from donations, contributions, and public

and private gifts buttressed on Mr. Tang’s personal and professional reputations—which are held

in high regard.

Defendants’ Competing Businesses and their Wrongful Conduct

         40.      In early 2017, Mr. Tang was introduced to Defendant Kwok, a Chinese multi-

billionaire and real estate mogul. Before Kwok moved to the United States, he had connections

with senior officials in the Chinese government and amassed his fortune via an extensive

portfolio of hotels, office buildings, condominiums and investment firms.

         41.      Kwok, in the wake of pressure from criminal charges related to his business

activities in China in 2015, relocated to a $68 million apartment in New York City (where he

resides today), to cultivate an image of resistance to corruption in the Chinese government,

ostensibly as a political dissident in the vein of Mr. Tang.

         42.      Kwok has claimed to be “a longstanding critic of corruption within elements of

the Chinese government and a leading advocate for government reform.”

         43.      Based on this portrayal of common interests, Mr. Tang and Kwok developed a

personal and professional relationship that Mr. Tang hoped would promote democracy in

China—his life’s mission.




                                                  10
        Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 11 of 50




       44.     Unaware that Kwok intended to leverage Mr. Tang’s reputation and following for

his personal and professional gain and to ultimately drive direct economic benefit to the

corporate defendants named herein, Mr. Tang became one of Kwok’s most public and ardent

supporters in Kwok’s purported resistance to corruption in the CCP.

       45.     Upon information and belief, few in the United States knew of Kwok before his

rousing endorsement from Mr. Tang in 2017—which endorsement, along with Kwok’s

flamboyant personality, catapulted him into the spotlight.

       46.     Then, instead of supporting Mr. Tang’s human rights efforts, Kwok used his

platform and personal wealth to perpetrate an attack campaign against Mr. Tang by publishing

and communicating false, defamatory and completely fabricated statements on YouTube videos

and his Twitter account, @KwokMiles—in order to promote his competing online media outlet

“Guo Media” a/k/a “Everything Is Just Beginning;” his commercial businesses, Pangu Plaza

(www.panguplaza.com) and the website www.guo.media; and the competing, purportedly

Chinese-democracy-promoting foundation, “Rule of Law Fund.”

       47.     Although he characterizes himself as a political activist and whistle-blower, in

reality, Kwok’s public persona and political dissident narrative, co-opted from Mr. Tang’s actual

life history, is a ruse (i) to garner financial support for his competing online media outlet and

trademarked personal brands, and (ii) to supplant himself as the most-worthy and/or primary

recipient of financial support for the social causes Mr. Tang has spent his life advancing (to wit:

democracy in China)—all to continue adding value to his multi-billion-dollar empire.

Defendants’ “Guo Media” Online Media Business and False Advertisements

       48.     In early to mid 2017, Defendants began to market a YouTube weblog series called

“Everything Is Just Beginning” and “Guo Media.” Kwok is the host and commentator of the




                                                 11
        Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 12 of 50




program available on the Kwok Entities’ YouTube channel.

       49.     The ostensible purpose of “Everything Is Just Beginning” is the presentation of

views in the spirit of Mr. Tang’s proven democracy movement. However, as became apparent,

the real purpose of Defendants’ “Everything Is Just Beginning” media campaign was to compete

with Mr. Tang in the online media business.

       50.     On or around June 20, 2017, Defendants Kwok and Golden Spring filed an

application for a trademark registration, US Trademark Serial No. 87496983, with the United

States Patent & Trademark Office (“USPTO”) for the word mark “EVERYTHING IS JUST

BEGINNING” for “Entertainment services, namely, providing a web site featuring photographic,

video and prose presentations featuring news and social and political commentary” (the

“EVERYTHING IS JUST BEGINNING Applied-For Mark”).

       51.     On or around June 22, 2017, Defendants Kwok and Golden Spring filed an

application for a trademark registration, US Trademark Serial No. 87500691, with the USPTO

for the word mark “MILES KWOK” for “Entertainment services, namely, providing a web site

featuring photographic, video and prose presentations featuring news and social and political

commentary” (the “MILES KWOK Applied-For Mark”).

       52.     On or around June 22, 2017, Defendants Kwok and Golden Spring filed an

application for a trademark registration, US Trademark Serial No. 87500710, with the USPTO

for the word mark “MILES GUO” for “Entertainment services, namely, providing a web site

featuring photographic, video and prose presentations featuring news and social and political

commentary” (the “MILES GUO Applied-For Mark”).

       53.     On or around June 22, 2017, Defendants Kwok and Golden Spring filed an

application for a trademark registration, US Trademark Serial No. 87500728, with the USPTO




                                               12
        Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 13 of 50




for the word mark “GUO WENGUI” for “Entertainment services, namely, providing a web site

featuring photographic, video and prose presentations featuring news and social and political

commentary” (the “GUO WENGUI Applied-For Mark,” collectively the “Kwok Marks”).

       54.     On or around September 25, 2017, Defendants Kwok and Golden Spring filed

similar applications for trademark registrations for each of the Kwok Marks in the United

Kingdom.

       55.     Sometime in mid- to late- November 2017, the Kwok Entities’ registered the

domain name www.guo.media with GoDaddy (the “Guo Media Website”).

       56.     Indeed, on or around mid-December 2017, Kwok conducted several public

interviews claiming he was transforming his web series, Twitter accounts and the like into a new

media platform that he intended to launch before the end of December 2017.

       57.     Between mid-January 2018 to the present, Kwok has published several videos on

his GUO MEDIA™ YouTube channel promoting the formal launch of the competing Guo Media

Website—accessible at <www.guo.media>.

       58.     Upon information and belief, the Guo Media Website launched on February 1,

2018. At that time, the “About” section of the Guo Media Website, it stated that Guo Media is a

“social networking and livestreaming platform where everyone can express their views and

opinions freely. Please join us in promoting judicial and media independence, democracy and

religious freedom in China! Everything is just beginning!”

       59.     On or around early 2018, the About section of the Guo Media Website further

stated, “GUO.MEDIA is an all-in-one social networking platform available in both website and

mobile app versions, where users can build their own user profiles, create their own posts and

follow each other. This is a platform for people to share their views freely on everything. . .




                                                 13
        Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 14 of 50




Users can broadcast a live video via our app. Your followers will receive notifications when live

streaming has started, to let everyone also able to watch your broadcast.”

       60.     The Guo Media Website allows users to create profiles with usernames (i.e.

“@milesguo”) similar to Twitter accounts, where they can publish text, images and videos. A

link to Kwok’s @milesguo Guo Media account appears on the homepage of the Guo Media

Website.

       61.     On or around April 24, 2018, Defendants Kwok and Golden Spring filed an

application for a trademark registration, US Trademark Serial No. 87890048, with the USPTO

for the word mark “GUO.MEDIA” for, inter alia, “Audio and video broadcasting services” and

“Internet-based social networking services” (the “GUO.MEDIA Applied-For Word Mark”).

       62.     On or around April 24, 2018, Defendants Kwok and Golden Spring filed an

application for a trademark registration, US Trademark Serial No. 87890053, with the USPTO

for a design mark including the words “GUO MEDIA” for, inter alia, “Audio and video

broadcasting services” and “Internet-based social networking services” (the “GUO MEDIA

Applied-For Design Mark,” collectively with the GUO.MEDIA Applied-For Word Mark, the

“Guo Media Marks”).

       63.     On or about July 18, 2018, Golden Spring and SMG executed a trademark

assignment whereby the Guo Media Marks were transferred from Golden Spring to SMG.

       64.     Upon information and belief, the Guo Media Website is the formal media

platform and the Rule of Law Fund is the formal iteration of the two competing businesses that

Defendants referred to in the below Posts and Tweets disparaging Plaintiff Tang and his related

Conscience Media network of websites.

       65.     Indeed, the specimen that Kwok and Golden Spring provided when applying for




                                                14
        Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 15 of 50




the GUO MEDIA Applied-For Design Mark was a screen shot of the Guo Media Website.

       66.     Thus, by continuing to promote Kwok’s personal name trademarked brands and

Guo Media in Defendants’ online advertisements, while including misleading and false public

statements regarding Plaintiff Tang, Defendants intended to siphon visitors and customers away

from Plaintiff Tang’s online media outlets and towards their own.

Defendants’ “Rule of Law Fund” and False Advertisements

       67.     Simultaneously with Kwok’s promotion of Guo Media, on or around late 2018,

Defendants announced and advertised the establishment of a “Rule of Law Fund” at a glitzy

press conference held by Kwok and his friend Steve Bannon, a founding member of Breitbart

News, a news, opinion and commentary website; Government Accountability Institute, a

501(c)(3) organization and investigative “think-tank”; and Citizens of the American Republic, a

501(c)(4) economic advocacy organization.

       68.     Specifically, Defendant ROL Foundation is a non-profit corporation founded by

Kwok purporting to be in the process of applying with the Internal Revenue Service (“IRS”) for

tax-exempt 501(c)(3) status. ROL Foundation maintains a website at “www.rolfoundation.org”

(the “ROL Foundation Website”). J. Kyle Bass is listed the nominal chairman on the ROL

Foundation Website.

       69.     On the contrary, Defendant ROL Society is a non-profit corporation founded by

Kwok purporting to be in the process of applying with the IRS for tax-exempt 501(c)(4) status.

ROL Society maintains a website at “www.rolfsociety.org” (the “ROL Society Website”).

Bannon is listed as the nominal chairman on the ROL Society Website.

       70.     The IRS imposes guidelines that entities with (and those entities seeking) these

particular tax statuses must follow to either maintain or obtain such tax status.




                                                 15
        Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 16 of 50




       71.     Save for the word “Foundation” on one and “Society” on the other, the ROL

Foundation Website and the ROL Society Website are nearly identical in all material respects

including style, format and content:

       ROL Foundation Website                                    ROL Society Website




       72.     Both of the ROL Foundation Website and ROL Society Website list identical

“mission” statements”:

                                  ROL Foundation Website:




                                              16
        Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 17 of 50




                                      ROL Society Website:




       73.     To the casual observer and consumer, there is no difference between the

respective “Rule of Law” organizations.

       74.     At the Kwok-Bannon press conference, Bannon announced the establishment of

the “Rule of Law Fund,” and indicated that Kwok would be the first donor, pledging $100

million dollars of his personal assets for the “fund” and/or “foundation.”

       75.     However, at such conference, neither Kwok nor Bannon distinguished between

the ROL Foundation and ROL Society’s purposes, nor informed attendees or viewers that there

is or was a difference in the two organizations activities.

       76.     Indeed on the ROL Society Website, Defendants display a video advertisement of

the Kwok-Bannon press conference, published on or about January 28, 2019, and accessible on

the Internet at rolsociety.org/index.php#videos (the “Rule of Law Fund Infomercial”).

       77.     The Rule of Law Fund Infomercial is an imbedded YouTube video, which

original is located at https://www.youtube.com/watch?v=ehjMdYouuos. The YouTube channel

where the Rule of Law Fund Infomercial resides is titled “Guo Media.”

       78.      The title of the Rule of Law Fund Infomercial video (that viewers see when they



                                                 17
        Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 18 of 50




either click on same on ROL Society’s website, or else visit the “Guo Media” YouTube channel)

is “RolFoundation”:




       79.    The aforementioned Rule of Law Fund Infomercial video is also accessible at the

Guo Media Website, where it also includes a “Donate” button that populates a link listing only

“Rolfoundation”:




       80.    Thus, by encouraging the public and viewers to donate to the “Rule of Law




                                               18
        Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 19 of 50




Fund,” and on videos titled “Rolfoundation” and providing payment links listing

“Rolfoundation,” while failing to disclose that the ultimate purpose of such funds is for ROL

Society (the purported 501(c)(4) applicant) whose purposes include, inter alia, lobbying efforts

and non-501(c)(3) related activities, such as funding Defendant Kwok’s individual asylum

application, the Foundation Defendants engage in false advertising.

       81.     In addition, ROL Society fails to adequately disclose on its Rule of Law Fund

Infomercial and on its Website that its donations are not tax deductible nor for charitable

purposes.

       82.     The Rule of Law Fund Infomercial contains no such notice or disclaimer, either

on the ROL Society Website, the Guo Media YouTube channel or the Guo Media Website.

       83.     While the text of ROL Society Website includes a small disclaimer at the bottom

of the homepage, it also includes prominent “DONATE” links to PayPal payments and a PDF

that has wire instructions (see ¶ 71 above)—neither of which include any such notice or

disclaimer that funds sent to ROL Society are not tax deductible.

       84.     The Media Defendants not only promote and encourage these misleading

advertisements by publishing these misleading infomercials on the Guo Media platform with

donation links listing only “Rolfoundation,” but also they actively participate in the Foundation

Defendants’ false advertising insofar as both Foundation Defendants claim that donated funds

will be used to support their “media expenses”—which, upon information and belief, includes

directly funding the Media Defendants and the Guo Media Website, the “media platform

designated by” ROL Foundation and ROL Society to promote their efforts (as identified in the

FAQ sections of the Foundation Defendants’ Websites).

       85.     Defendants’ solicitation of monies under the false auspices that funds are to be




                                                19
            Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 20 of 50




used for 501(c)(3) purposes, when they intend to use such funds for 501(c)(4) purposes, while

speaking to the same audience, individuals and/or business that Plaintiff Tang did and would be

seeking to sponsor his activist organizations could, and does, impact Plaintiff Tang’s fundraising

efforts.

           86.   Defendants purposely and willfully blur the lines between the Foundation

Defendants to mislead the public by simply referring to either as “Rule of Law” without any

qualifier or “Rule of Law Fund” without distinguishing to which Foundation Defendant will be

using the solicited donations.

           87.   In addition, Plaintiff Tang and Defendants compete in the public speaking market

on the topics of political dissidence against China.

           88.   Plaintiff Mr. Tang has authored books on the subject.

           89.   Thus, upon information and belief, Defendants knew that the Videos and Tweets

(and videos contained therein) would stifle competition with and cause economic harm to

Plaintiff Tang by attempting undermine Tang’s reputation which is what his personal business is

built on—especially considering Defendant Kwok was a relatively unknown figure until Mr.

Tang supported him, and for decades the public had come to trust the political reputations and

motivations of dissidents like Mr. Tang and routinely visit Mr. Tang’s Conscience Media

network of websites.

           90.   Further, according to Alexa.com traffic statistics for <guo.media>, nearly 76% of

visitors to Defendants’ U.S.-based website are from China, while the most popular “upstream

site” to guo.media, i.e. the website people visit immediately before that website, is YouTube—at

about 39%. Thus, Defendants knew and know that their statements on YouTube or of-and-

concerning the Guo Media platform would reach and impact the very same audience and market




                                                 20
        Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 21 of 50




that Plaintiff Tang services and Mr. Tang’s Conscience Media network of websites attempts to

reach: people interested in democracy in China, including those willing to donate to the cause.

Defendants Drive Financial Contributions to their Own Ventures

       91.     By publishing the below Videos, Tweets, and Posts, Defendants intended to

increase viewership on their media platform—Guo Media—for the explicit purpose of

encouraging viewers to donate to their competing Rule of Law Fund.

       92.     Each of the Guo Media Defendants and the Rule of Law Fund(s) (i.e. the

Foundation Defendants) are owned, operated, controlled and promoted by Kwok exclusively.

Indeed, Kwok’s “@milesguo” social media profile is the first and only profile visible on the

website <guo.media>, which is crudely modeled after Twitter’s interface, and includes only four

external links: one to Kwok’s YouTube account, one to Kwok’s Twitter account, and two PayPal

links to donate to the Foundation Defendants’ “Rule of Law Fund.”

       93.     Further, the “pinned,” static post on Kwok’s “@milesguo” profile encourages

visitors to the Guo Media platform to send money and donations directly to these “Rule of Law”

funds—which Kwok controls exclusively. A screenshot from a social media post, dated March 6,

2019, on Kwok’s profile on the Guo Media Website showing his solicitation for funds for, ROL

Foundation and ROL Society (without providing notice that the ROL Society-directed funds are

not tax deductible), is annexed hereto as Exhibit F.

       94.     In fact, on www.guo.media/broadcasts, every video has a “Donate” button

superimposed over the video, including for the entire length of the segments were Kwok refers to

Tang and/or Jing (see below).




                                                21
        Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 22 of 50




       95.     When a user clicks on the “Donate” button, they are taken to an external link for

donations.livestream.com (for “ROLfoundation”), where they can make a donation:




       96.     Indeed, each of the Kwok Entities’ benefited from Kwok’s advertising statements,

as such statements were intended to benefit the Golden Spring/SMG’s media platform and the

ROL Foundation/ROL Society’s “Rule of Law Fund.”

       97.     As stated above, not only does Kwok have a history of having his and his

businesses’ money frozen by the Chinese government, but he (and Golden Spring) has also been

sued by various third parties who claim he owes them tens of millions of dollars collectively.

       98.     Upon information and belief, Kwok uses several sham corporate entities,

including the Kwok Entities, all operating out of his residence, to secret and hide his personal

income from his alleged creditors and government authorities.

       99.     Thus, Kwok uses his mesh of shell companies to collect donations and while

hiding his personal income derived from the promotion of his Rule of Law Fund on his Guo

Media platform. In other words, it was and is Kwok’s intention for the Kwok Entities to benefit



                                                22
        Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 23 of 50




from his negative advertisements against Tang by (a) fraudulently disparaging a direct

competitor in the pro-Chinese-democracy movement and media markets (b) by soliciting and

receiving direct financial benefit to his funds (as he actively promoted both wire transfer

information and PayPal links on the same platforms as were the Videos, Tweets and Posts).

       100.    In short, when Defendants disparage Plaintiffs, in the manner stated above and

below, Plaintiffs’ reputations suffered, donations waned and fewer consumers visited Mr. Tang’s

Conscience Media network of websites.

Defendants’ Campaign of Disparaging Statements, Defamation and Unfair Competition

       101.    Beginning in or around August 2017 and continuing to the present, in an

intentional effort to divert business and contributions away from Plaintiff Tang and toward

Defendants, and to cause injury to Mr. Tang, Defendant Kwok began to contact Tang’s potential

donors in an effort to dissuade Plaintiff Tang’s potential donors from doing business with or

contributing to Plaintiff Tang or his online media outlet, Conscience Media.

       102.    In particular, Defendant Kwok, on behalf of himself and the Kwok Entities, has

posted taunting material and defamatory statements, authored, espoused, concurred in and/or

endorsed by Kwok, about Plaintiffs Mr. Tang and Jing and Plaintiff Tang’s services on various

websites and social media outlets across the Internet—including on his YouTube and Twitter

accounts.

       103.    Specifically, Kwok has attempted to attack the personal and professional

reputation of Mr. Tang and Jing to undermine Mr. Tang’s credibility as the leading Chinese

political dissident (as well as the attention received by Mr. Tang’s competing media outlet

Conscience Media) by falsely accusing and directly endorsing others’ false statements accusing

Mr. Tang and Jing of being a spies for the Chinese government, accusing Mr. Tang of defrauding




                                                 23
          Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 24 of 50




and swindling monies for donations sent to Mr. Tang and his pro-democracy organizations, and

calling Mr. Tang all types of heinous things, including a convicted rapist.

          104.   On or about September 8, 2017, Mr. Tang publicly announced a fundraising

campaign for the Democratic Revolution Conference to be held in New York from September 30

to October 1, 2017 on the Conscience Media website. The goals of the conference were to meet

and discuss how to effectively promote democracy in China.

          105.   After the conference was announced on the Conscience Media website, upon

information and belief, the CCP attempted to sabotage every aspect of the conference, including

discrediting and intimidating the preparatory team members of the Conference, including Mr.

Tang. One the participating guests was harassed and threatened to obstruct the open and

legitimate fundraising activities in the preparatory process for the Conference.

          106.   At that time, upon information and belief, no other similar pro-Chinese-

democracy conference was being promoted and was fundraising in New York, or in the United

States.

          107.   On or about September 10, 2017, speaking from his New York apartment on

behalf of himself and the Kwok Entities, Kwok live-streamed and subsequently published on

YouTube a 1 hour 20 minute and 11 second long Chinese language video to an audience of

supporters (the “September 10th Video”). The September 10th Video is available and can be

viewed on Kwok’s YouTube account at www.youtube.com/watch?v=EOk2QpE4aAU.

          108.   To date, the September 10th Video on Kwok’s YouTube channel, in which he

defames Mr. Tang, has been viewed more than 255,000 times. A condensed 13-minute version

of the September 10th Video, is available and can be viewed at

www.youtube.com/watch?v=fWvJ7UPsZAI. To date, that version of the September 10th Video




                                                 24
        Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 25 of 50




has more than 292,000 views on YouTube.

       109.    In both versions of the September 10th Video, Kwok defames and makes false

statements of fact about Plaintiffs Tang and the planned Conference, while promoting his online

media business endeavors. A Chinese language transcript and English language translation of the

condensed version of the Video is annexed hereto as Exhibit A.

       110.    Specifically, in the September 10th Video, Defendant Kwok states, in relevant part

as follows:

           a. “There are many conferences, such as TANG . . . democratic meeting, . . .
               .However, if anyone wants to fundraise in society, I will cut off the relationship
               with you immediately. We need to be very clear. If anyone makes a fundraising
               activity, I will cut off the relationship with you immediately, because we cannot
               fundraise at this time. . . .”
           b. “They don’t have money to eat, so they just swindle donations for the party,
               and they beg for money for the party, and they just know how to ask for money.”
           c. “[N]ow we have become a party that begs for food or money, or a party that
               swindles for donations, and then the donations become unclear, so this is a
               huge damage to us, a huge damage, so I tell everyone that I am firmly against it.
               Anything related to donations or fundraising, I will immediately draw a clear line
               with you. If you have democracy, you have the heart and motivation to pursue
               democratic freedom and governance by law, you can devote your own time and
               work, including some money, but you cannot fundraise.”
See Exhibit A (emphasis added).

       111.    The above statements are knowingly and materially false, and were made to

defame Plaintiffs.

       112.    Further, in the September 10th Video, Defendant Kwok states, in relevant part:

           a. “Chinese media need to be independent. Under the circumstances of national
               security interest, we must have this. This is what I pursue. . .Everything is just
               the beginning.”
See Exhibit A (emphasis added).

       113.    Upon information and belief, Defendant Kwok referenced “Everything is just the

beginning” to garner attention for and ultimately drive consumers to his competing online

entertainment and media business he advertises under the trademarks EVERYTHING IS JUST



                                               25
         Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 26 of 50




BEGINNING, GUO WENGUI and GUO MEDIA.

        114.    Within the same September 10th Video, Defendant likewise made unseemly

comparisons between Plaintiffs and “swindling for donations,” i.e. serious crimes of fraud, in an

effort to promote his false persona of being a political dissident. Thus, by linking Mr. Tang and

the conference to these forms of “swindl[ing]” and fraud, Defendant Kwok intentionally attempts

to bring Plaintiffs’ reputation, credibility and good will in ill repute.

        115.    Defendant made the above statements in such a fashion that no reasonable person

would believe that the statements made therein were opinion, but rather statements of fact about

Plaintiff Mr. Tang.

        116.    Furthermore, because of Defendant Kwok’s stature in the community and Tang’s

previous public endorsement of Kwok, viewers understood the above statements to be factual.

        117.    Indeed, while in September 10th Video Kwok stated that “you cannot fundraise,”

his stated intention was that people should not donate to Plaintiff Tang—not that donating and

fundraising in general was unacceptable, nor an avenue that he and other defendants would use

to ultimately benefit from Kwok’s September 2017 statements.

        118.    Upon further information and belief, from August 2017 to the present, Defendant

has communicated these same false and defamatory statements to other individuals, via email,

social media, orally and elsewhere in writing.

        119.    The September 10th Video has remained active and accessible through the Internet

since its creation.

        120.    Upon information and belief, hundreds, if not thousands, of people each day view

the September 10th Video, which has a significant influence on viewers’ perception of Plaintiff

Mr. Tang.




                                                   26
        Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 27 of 50




       121.    Moreover, more than twenty scheduled attendees at the Democratic Revolution

Conference cancelled their trips and withdrew their donations after the Video was published and

stated to Mr. Tang that the false statements in the September 10th Video motivated their

decisions to withdraw.

       122.    Upon information and belief, numerous other potential and prospective attendees

refused to attend and/or withdrew their support for the Democratic Revolution Conference after

viewing Kwok’s September 10th Video.

       123.    Upon information and belief, Kwok also posted a link to the September 10th

Video on his Twitter account, @KwokMiles, where he has made and/or endorsed other

disparaging statements regarding Plaintiffs in an effort to continue his organized campaign to

compete with Plaintiff in the online media business and supplant himself as the most noteworthy

political dissident, in the vein of Mr. Tang and in the spirit of Conscience Media.

       124.    Upon information and belief, Defendant Kwok posted the link on his Twitter

account, @KwokMiles, to garner attention for and ultimately drive consumers to his competing

online entertainment and media business he advertises under the trademarks EVERYTHING IS

JUST BEGINNING, MILES KWOK and GUO MEDIA.

       125.    On September 11, 2017, Kwok sent Mr. Tang two voice messages wherein Kwok

falsely claimed to have evidence that (i) Mr. Tang was sentenced to jail for the crime of rape and

(ii) Mr. Tang received millions of dollars from the Chinese government through Plaintiff Jing,

his wife—insinuating that Mr. Tang’s decades-long claims of dissidence to the Chinese

government were false and that Mr. Tang and Jing were “special agents” or spies for the Chinese

government. In those voice messages, Kwok said he sent dozens of pages of documents to at

least seven individuals, including two scheduled attendees at the Democratic Revolution




                                                27
        Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 28 of 50




Conference, Mr. Hongbin Yuan and Mr. Guo Baosheng (unrelated to Defendant Kwok).

       126.      Upon information and belief, Kwok also repeated these false claims of rape by

Mr. Tang to the seven individuals.

       127.      Thereafter, Mr. Hongbin Yuan and Mr. Guo Baosheng cancelled their trips and

withdrew their attendance at Democratic Revolution Conference, including their planned

contributions.

       128.      On or about October 10, 2017, Kwok posted a tweet to his MILES KWOK™

Twitter account stating: “对唐柏桥一些事情的说明包括8月16日唐柏桥对郭文贵先生的留言

节选（经相关人士许可发布),” which translates to “Explanations of the things related to Tang

Boqiao and selected messages of Tang Boqiao to Mr. Guo Wengui on August 16 (permitted to

be published by applicable people).” (the “October 10th Tweet”). The October 10th Tweet is

available and can be viewed on Kwok’s Twitter account at

www.twitter.com/KwokMiles/status/917727740329160704. An English language translation of

the October 10th Tweet is annexed hereto as Exhibit B.

       129.      Kwok’s October 10th Tweet also published a YouTube video of Mr. Guo

Baosheng, wherein Mr. Guo Baosheng (i) published a 20 minute long voice recording between

Mr. Tang and Defendant Kwok, that Mr. Guo Baosheng said he received from Defendant Kwok,

(ii) published disparaging statements that Mr. Tang was wrongfully using monies from his

organization’s bank account to steal same for Mr. Tang’s personal gain. A visitor to Kwok’s

Twitter account can view the entire Guo Baosheng video within Kwok’s October 12th Tweet,

without leaving the tweet or webpage.

       130.      All of the statements concerning Mr. Tang within the video appended to the

October 10th Tweet are false and completely fabricated. They have been published by Kwok on




                                                 28
        Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 29 of 50




his Twitter account for the overt purposes of (i) destroying the reputation and business of Mr.

Tang by misleading the public to believe that Mr. Tang can and does swindle donation money

for personal gain and (ii) to convince consumers not to visit Mr. Tang’s Conscience Media

network of websites, and instead support Kwok’s then-upcoming media outlet—Guo Media.

       131.    Specifically, because of Kwok’s additional commentary on the October 10th

Tweet, coupled with the act of retweeting the disparaging video within, and his reputation and

experience (including his professed and well-known relationship with Mr. Tang), people

understood that Kwok adopted the factual content of the Tweet and video within as true—as if he

were speaking the words within the video himself, in addition to republishing those same words

on his Twitter account.

       132.    The October 10th Tweet has been “retweeted” more than 400 times and “liked”

more than 1,400 times.

       133.    Upon information and belief, the video appended to the October 10th Tweet has

been viewed more that 63,000 times.

       134.    On or about October 12, 2017, Kwok posted a tweet to his MILES KWOK™

Twitter account stating: “(20)郭文贵保卫战：女侠大战唐骗子系列之三（决胜篇）

10/11/17,” which translates to “(20) Guo Wengui Defense War: Female Warrior Fighting

Against Liar Tang Series Three Final Battle 10-11-17.” (the “October 12th Tweet”). The October

12th Tweet is available and can be viewed on Kwok’s Twitter account at

www.twitter.com/KwokMiles/status/918624512983388160. An English language translation of

the October 12th Tweet is annexed hereto as Exhibit C.

       135.    Kwok’s October 12th Tweet also published a YouTube video of Xinping Zhang

originally posted YouTube on October 11, 2017 (the “October 11th Video”). A visitor to Kwok’s




                                                29
        Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 30 of 50




Twitter account can view the entire October 11th Video within Kwok’s October 12th Tweet,

without leaving the tweet or webpage. A Chinese language transcript and English language

translation of the October 11th Video is annexed hereto as Exhibit D. The title of the October

11th Video (appended to the October 12th Tweet) translates to “(20) Guo Wengui Defense War:

Female Warrior Fighting Against Liar Tang Series Three Final Battle 10-11-17 Eliminate

completely Tang Boqiao [sic] is the biggest contribution to our Guo Wengui Defense War.” See

Exhibit C.

       136.      In the October 11th Video, appended to Kwok’s October 12th Tweet, Kwok and

Ms. Zhang published false and disparaging statements concerning Mr. Tang, Jing and

PlaintiffsMr. Tang’s services, including, but not limited to, (i) that Mr. Tang and Jing were a

“special agent[s]” or spies for the Chinese government, (ii) Mr. Tang is a “liar,” (iii) Mr. Tang

“swindles” for donations, and (iv) that Defendant Kwok has documentary evidence that Mr.

Tang cooperated with Chinese authorities by identifying and turning in other political dissidents

who have since mysteriously disappeared.

       137.      In the October 11th Video, published by Defendant Kwok, it states in relevant part

as follows:

              a. “YUAN Jianjun exposed materials about GENG Jing being a secret agent.”
              b. “Then, yesterday there was an announcement, and yesterday the formal cutting
                 off of the relationship with TANG Baiqiao was made public, and a long
                 recording was played. People also learned the truth about many things. Then, for
                 Liar TANG Baiqiao, he swindles for donations, he swindles for money,
                 always swindling and lying, doing sneaky things, I think everyone has
                 understood it now.”
              c. “Today, I want to emphasize that TANG Baiqiao is not just a liar, he is really a
                 secret agent. We will keep exposing him continuously, but the thing about
                 exposing his secret agent identity, we need to pay attention to Mr. GUO's
                 exposed materials, so that we will not have any conflict with his exposed
                 materials. To reveal this liar, the secret agent thing is very important, but if Mr.
                 GUO has anything new, we will withdraw and wait until Mr. GUO settles down.
                 We will not let the Internet be very quiet, and we will expose this big liar. Today,



                                                  30
        Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 31 of 50




               I want to talk about TANG Baiqiao, this secret agent. I not only have evidence
               about his political background, there are indeed a lot of signs indicating that
               he has the background of Chinese Communist Party.”
           d. Mr. Tang “is just a dog raised by the Chinese Communist Party. He uses the
               Chinese consulate in Los Angeles as his own house.”
           e. “Why did TANG Baiqiao visit the younger brother of Bruno WU in Tangbao the
               first thing when he arrived in New York? This indicates that he came with the
               mission from the Communist Party, to get in touch with Mr. GUO, and after
               contacting Mr. GUO, to find opportunities to kill Mr. GUO.”
           f. “I tell you, no wonder that GENG Jing worked so hard, waiting in Central Park
               during such a heavy rain. What are you if you are not a secret agent?”
           g. “Also, a few days ago, Mr. YUAN played a recording of Mr. GUO, questioning
               you TANG Baiqiao, and we listened to the content of his questions to you. Mr.
               GUO asked you about the documents. Mr. GUO said that he donated money
               to you for the democratic movement, but it was not for you TANG Baiqiao.
               But please explain it to me, what are the files about? TANG Baiqiao, please
               hurry up and explain to us what the files are about. These files are about the
               internet friends in China who supported you for the democratic revolution,
               the internet friends who donated money to you. You submitted the list to the
               Ministry of National Security of the Chinese Communist Party, and now
               these internet friends have all disappeared. Why did they disappear? TANG
               Baiqiao, please explain. If you are not a secret agent, then what are you? Mr.
               GUO has the evidence, but we don’t.”
           h. “In the evening of the day before yesterday, when YUAN Jianbin was disclosing
               the secret agent identity of GENG Jing, he was constantly attacked by hackers.”
           i. “GENG Jing is a current secret agent of the Ministry of National Security,
               and has funds for being a secret agent. TANG Baiqiao is a target for which
               GENG Jing has tried to develop and is under GENG Jing. Therefore, although
               TANG Baiqiao is not a current secret agent of the Ministry of National
               Security, he is absolutely a target of being recruited to be a secret agent and
               is a small secret agent.”
           j. “We must completely expose the secret agent identity of TANG Baiqiao
               because [f]or the defense of GUO Wengui, he can cause more damaging effect
               than a cold stone knife in a summer night, greater damaging effect than any
               person. He still swindled many internet friends, and if we don’t expose him
               now, he will still keep dividing our internal defense force. In his heart, Liar
               TANG has enormous hatred towards GUO Wengui.”
See Exhibit D (emphasis added).

       138.    The October 11th Video calls Mr. Tang a “liar” more than 28 times and Mr. Tang

and/or Jing a “secret agent” more that 15 times.

       139.    All of the statements concerning Mr. Tang and Jing within the October 11th

Video, appended to Kwok’s October 12th Tweet are false and completely fabricated. They have



                                                   31
        Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 32 of 50




been published by Kwok on his Twitter account for the overt purpose of destroying the personal

reputations and business of Mr. Tang and Jing, and with the goal of promoting his competing

online media outlet “Guo Media” a/k/a “Everything Is Just Beginning” and advertising his profit-

driven businesses, Rule of Law Fund. As set forth above, Kwok’s video advertisements were

intended to promote his Media Defendants (which compete with Tang in the online media

market) and his Foundation Defendants (which compete with Tang for donations in the advocacy

and activism space), by soliciting funds while obfuscating the true nature of their use and

disparaging their main competitors: Conscience Media and Tang.

       140.    Neither Mr. Tang nor Jing are “secret agents” or spies for the Chinese Communist

Party. Mr. Tang does not “swindle for donations” or “swindle for money.” Mr. Tang did not try

to “kill Mr. Guo [a/k/a Kwok].”

       141.    Specifically, because of Kwok’s additional commentary on the October 12th

Tweet, coupled with the act of retweeting the disparaging October 11th Video within, and his

reputation and experience (including his professed and well-known relationship with Mr. Tang),

people understood that Kwok adopted the factual content of the October 12th Tweet and October

11th Video within as true—as if he were speaking the words within the October 11th Video

himself, in addition to republishing those same words on his MILES KWOK™ Twitter account.

       142.    Indeed, Kwok’s earlier published videos similarly accused Mr. Tang of being,

inter alia, a “swindler” before and referenced documentary “evidence” that Kwok claims to have

(see above), such that Kwok’s republication of the October 11th Video was understood (by

viewers of the video and his October 12th Tweet) to be a continuation of the false set of facts that

Kwok had asserted about Plaintiffs in the recent past.

       143.    The October 12th Tweet has been “retweeted” more than 300 times and “liked”




                                                 32
        Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 33 of 50




more than 1,200 times.

       144.     Upon information and belief, the October 11th Video (published within Kwok’s

October 12th Tweet) has been viewed more than 30,000 times.

       145.     On or about October 23, 2017, Kwok, speaking from his New York apartment via

video to approximately, upon information and belief, twenty to thirty individuals, defamed and

made false statements of fact about Plaintiff Tang and the planned Conference. (the “October

23rd Video”). A condensed version of the October 23rd Video, is available and can be viewed at

www.twitter.com/GO_GO_60/status/922680968728776704. A Chinese language transcript and

English language translation of a condensed version of the October 23rd Video is annexed hereto

as Exhibit E.

       146.     In the October 23rd Video, Defendant Kwok states, in relevant part as follows:

           a. “In addition, I always try to be thankful for and unite with Mr. TANG Baiqiao.
               You may not know what my relationship with Mr. TANG Baiqiao has inflicted on
               me. I have to endure attacks, resentment and so many negative things from
               overseas and his enemies. However, our feelings and moral integrity ultimately
               failed to overcome the power of truth. Mr. TANG Baiqiao is unable to withstand
               the test. Later I will forward you an audio file of 20+ minutes he sent to me. . .
               .But you need to know that Mr. TANG Baiqiao made a big mistake in that audio
               recording. I, Wengui, used to be a grassroots farmer. I have seen many things.
               Nobody dared to talk to and treat me like that. That shows some problems with
               Mr. TANG Baiqiao. First, as you can hear from the audio recording, he stressed
               I'm affluent as I easily made a donation of USD 500,000 while a meeting costs
               only USD 20,000 to 30,000 US. Such notion astounded me very much. It proved
               what others said about him. What exactly? He regarded democratic
               movement as democratic donation. He regarded democratic movement as a
               business. This has been absolutely corroborated in [the recording]. Second, he
               brings up his wife for everything. He always favors personal relationship over our
               ideals and fighting goals. He can't make a clear distinction between public and
               private interests. Third, much to my astonishment, he is so conceited that he said
               my whistle blowing and the results of our fight against traitors would be
               impossible without him. Undoubtedly[,] he overestimated himself. In conclusion,
               his purpose to attend the democratic congress is impure and his political
               quality and morality are substandard.”
See Exhibit E (emphasis added).




                                                33
         Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 34 of 50




       147.     The above statements are knowingly and materially false, and were made to

defame Plaintiff Tang.

       148.    Within the same October 23rd Video, Defendant Kwok again makes unseemly

comparisons between Plaintiff Tang and swindling for donations, i.e. serious crimes of fraud, in

an effort to promote his false persona of being a political dissident. Thus, by linking Mr. Tang

and the conference to these forms of swindling and fraud, Defendant Kwok intentionally

attempts to bring those Plaintiffs’ reputations, credibility and good will in ill repute.

       149.    Defendant Kwok made the above statements in such a fashion that no reasonable

person would believe that the statements made therein were opinion, but rather statements of fact

about Plaintiff Mr. Tang. Indeed, in the October 23rd Video, Kwok claims to have documentary

evidence supporting his statements regarding Plaintiffs’ donation improprieties that he received

from “intelligence agents in which [he] ha[s] 28 years of experience,” to give the false

impression that his statements are supported by facts only known to him.

       150.    On or about November 12, 2017, speaking from his New York apartment, Kwok

live-streamed and subsequently published on his GUO MEDIA(TM) YouTube a 38 minute and

43 second long Chinese language video to an audience of supporters (the “November 12th

Video”). The November 12th Video is available and can be viewed on Kwok’s YouTube account

at www.youtube.com/watch?v=HPeOcd437y8. To date, the November 12th Video on Kwok’s

YouTube channel, in which he defames Mr. Tang, has been viewed nearly 146,000 times.

       151.    A condensed 2-minute version of the November 12th Video, is available and can

be viewed at twitter.com/GO_GO_60/status/929904474751152128. To date, that version of the

November 12th Video has more than 170 retweets and more than 340 likes.

       152.    In both versions of the November 12th Video, Kwok defames and makes false




                                                  34
         Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 35 of 50




statements of fact about Plaintiff Tang.

       153.    Specifically, in the November 12th Video, Defendant Kwok begins by ridiculing

the exiled political refugees from the Tiananmen Massacre—including Mr. Tang. Then

Defendant Kwok praises Ms. Zhang and her statements in the October 11th Video, and states,

translated in relevant part as follows:

           a. “Fundraising every day. After 28 years, how much money have you raised? Did
              you do anything like a human? Where did the donation money go? Who
              implemented after the meeting? Fundraising after fundraising, meeting after every
              fundraising, everyone is gone after eating and drinking in the meeting and did
              nothing. You are more despicable than Chinese Communist Party and the Thefts
              of the National Wealth.”

       154.     By linking Mr. Tang and his organization’s efforts to the CCP and using the

words “theft” in association with Plaintiff’s fundraising efforts, Defendant Kwok intentionally

attempts to bring those Plaintiff Tang’s reputations, credibility and good will in ill repute.

       155.    On or about November 16, 2017, Kwok live-streamed and subsequently published

on his GUO MEDIA™ YouTube channel a 13 minute long Chinese language video to an

audience of supporters (the “November 16th Video”). The November 16th Video is available and

can be viewed on YouTube at https://www.youtube.com/watch?v=AYa5anpj0hY.

       156.    In the November 16th Video, Kwok defames and makes false statements of fact

about Plaintiff Tang. Specifically, Kwok accuses Mr. Tang of “fraud” and “lying” and stated

Tang (i) “is just a swindler in life,” (ii) “swindles, and he swindles with his wife [Jing] out

there,” (iii) “is swindling money every day,” (iv) “is just a fraud,” (v) “looks like his artifice of

swindles and fraud and the way he succeeds with every fraud never changes. This is why he is a

big swindler, a professional swindler;” and (vi) “You see him [Tang], for only twenty or thirty

thousand dollars, he swindles one person after another. Lots of people gave me a lot of

information about him but I never said anything about him. These few days he is out of his



                                                  35
         Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 36 of 50




mind.”

         157.    The above statements are knowingly and materially false, and were made to

defame Plaintiff Tang and Jing, and with the goal of promoting Kwok’s competing online media

outlet “Guo Media” a/k/a “Everything Is Just Beginning” and advertising his profit-driven

businesses, Rule of Law Fund. As set forth above, Kwok’s video advertisements were intended

to promote his Media Defendants (which compete with Tang in the online media market) and his

Foundation Defendants (which compete with Tang for donations in the advocacy and activism

space), by soliciting funds while obfuscating the true nature of their use and disparaging their

main competitors: Conscience Media and Tang.

         158.   On November 18, 2017, Kwok live-streamed and subsequently published on his

GUO MEDIA™ YouTube channel and on his Instagram account yet another video defaming and

making false statements of fact about Plaintiff Tang (the (“November 18th Video”). An excerpt

from the November 18th Video is available and can be viewed on YouTube at

https://www.youtube.com/watch?v=03dp2Y5R_Jc. In the November 19th Video, Kwok accuses

Tang of being a “professional swindler,” stating, in relevant part: “What kind of professional

fraud is this? 28 years of fundraising, everyday fundraising, even fundraising for divorce,

fundraising for divorce. Even fundraising to pay for his visit to prostitutes in night club.”

         159.   The above statements are knowingly and materially false, and were made to

defame Plaintiff Tang.

         160.   On November 21, 2017, Kwok live-streamed and subsequently published on his

GUO MEDIA™ YouTube channel yet another video defaming and making false statements of

fact about Plaintiff Tang (the “November 21st Video”). The November 21st Video is available

and can be viewed on YouTube at https://www.youtube.com/watch?v=9fzY7z0bgdw.




                                                 36
           Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 37 of 50




           161.   Specifically, in the November 21st Video, Kwok states, in relevant part, “Tang,

Baiqiao never worked a single day for the past 28 years, just do donation swindle and fraud

every day, live on donation fraud.”

           162.   The above statements are knowingly and materially false, and were made to

defame Plaintiff Tang.

           163.   Furthermore, in the November 21st Video, Kwok offered to publicly to reward

$100,000 to any female person worldwide to file lawsuits against Tang for sexual assault and

rape charges. Specifically in the November 21st Video, Kwok states, in relevant part:

              a. I’m calling all internet friends that I’m going to implement a method of Direct
                 Reward. I’m going to respond to a USA act for Women and Children Protection.
                 Any overseas Chinese and Chinese inside China, any female person, can contact
                 Guo, Wengui directly. Why are you contacting me? For example things like Li,
                 Weidong‘s sexual assault. Li, Weidong . . . and Tang, Baiqiao,. . . you guys
                 should come together. Let people see that members of Democratic Movement are
                 coming together. For all these people, all females in the past sexually assaulted
                 and insulted by them who wants to cooperate with me to sue them gets paid a
                 $100,000 reward the same day after you sign the attorney agreement. Instant cash
                 payment. I will pay all attorney fees. I will reimburse all related room and board
                 and travel cost. Remember these names, remember: . . .Tang, Baiqiao . . . If I
                 forget anyone I will tell later. Any female person who was sexually assault or
                 raped that willing to come out to sign the attorney contract, I’ll find the lawyer
                 for you, at the day of signature I’ll immediately pay you $100,000 US dollars. All
                 attorney fees covered.

           164.   The above statements are also knowingly and materially false, and were made to

defame and ridicule Plaintiff Tang by falsely associating him with accusations of rape and sexual

assault.

           165.   On or about November 22, 2017, Kwok posted a tweet to his MILES KWOK™

Twitter account stating: “这几天发生了很多大事情：这几天我会一一向大家报告．这一周

我们要一起先把假民运骗子．唐柏桥．李洪宽的真实面目彻底掲穿！他们骗了这么多女同

胞．钱．色．有这么多刑事案件．假文凭．假历史．假募资……我们一起先将他俩送到该



                                                  37
        Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 38 of 50




去的地方吧！” which translates to “There have been many big events in these days: I will

report to you all these days. This week we should first put fake people to swindlers. Tang

Baiqiao. The true face of Li Hongkuan completely wear! They lied so many female compatriots.

money. color. There are so many criminal cases. Fake Diploma. Fake history. Fake fundraising

... we first sent them to the place to go!” (the “November 22nd Tweet”). The November 22nd

Tweet is available and can be viewed on Kwok’s Twitter account at www.

twitter.com/KwokMiles/status/933499789739810818.

       166.    On November 26, 2017, Kwok live-streamed and subsequently published on the

GUO MEDIA™ YouTube channel two additional videos defaming and making false statements

of fact about Plaintiff Tang (the “November 26th Videos”). The November 26th Videos are

available and can be viewed on YouTube at https://youtu.be/wvcCY_DJK-s and

https://youtu.be/EQZrTPqUQaQ, respectively.

       167.    In the first of November 26th Videos, Kwok states “Tang, Baiqiao, he spent all of

the donations of the past several decades on himself. After investigating different accounts in

different areas, [we see] Tang,Baiqiao ‘s donation fraud, sexual fraud, cheating, and all kinds of

fake information. Other than his person that is real, nothing else is real about him.”

       168.    In the second of the November 26th Videos, Kwok states ““Tang, Baiqiao and Li,

Hongkuan, use the name of democracy and democratic movement, wearing the hat, swindle

female and gave birth to children. He doesn’t even raise this child. This is crime. Criminal crime

and moral crime.”

       169.    The above statements are knowingly and materially false, and were made to

defame and ridicule Plaintiff Tang by falsely associating him with accusations of fraud and

criminal sexual misconduct.




                                                 38
        Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 39 of 50




       170.    On December 12, 2017, Kwok posted yet another video on his YouTube account

(accessible on the Internet at https://youtu.be/AsBoFhUW7n4), accusing Tang of sexual assault

against women, being a “real money tricker,”and “brib[ing] people around [Kwok].”

       171.    On February 16, 2019, Kwok posted another video on the GUO MEDIA™

YouTube channel, now with the words “GUO.MEDIA – Everything Is Just Beginning”

superimposed over the video, (accessible on the Internet at

https://www.youtube.com/watch?v=g2-J0fU5z-U), falsely accusing Tang of using monies

donated for Mr. Tang’s activism causes for personal gain (the “February 16th Video”)

       172.    Specifically in the February 16st Video, Kwok states, in relevant part:

           a. “The Swindler Tang, the democracy movement, where did they registered their
              organization? They went to state of North Carolina or a little town in Miami. You
              are shameless. Are you qualified to speak publicly? The organization and the
              funds are being put into your own pocket. Can you even remember your
              registered name? Swindler Tang, can you remember any of the registration
              number you registered? I ask you to be worthy of a man. You shameless trash.”
           b. “The swindler Tang used all names of entire human race.”
           c. “Swindler Tang even accept Chinese Yuan inside China, and pick up [the
              donation] at your door step. Is there such a robbery logic under the sky? You
              really think we are stupid? Why are you sending me this kind of question? There
              are some good comrades who are really naive.”
           d. “The thief and swindlers, you are jealous and hateful. Now I announce: the thief
              and swindlers, if you dare to, remember what I am saying now, whoever is dared
              to give one million dollars. I will match three times of it. Anyone gives one
              million dollar for this same purpose, not for Baiqiao Tang’s wife to treat her
              breast cancer, . . . . not for the son of bitch for their meetings, is for the same
              purpose of what I said in here [gesturing with papers], for public services,
              including, if you give one million, I will match three million. If I don't match I am
              a fraud. Whoever is daring, contact me immediately. I will sign contract with
              you.”
           e. “Because we are formal, not like swindler Tang. Not like these grand kids and
              swindlers. We are completely regulated. One single mistake would give Chinese
              Communist Party a chance. We had so many sleepless nights for bank account
              opening. We are working so hard. We never took one day off. I gave one hundred
              million dollar donation for Chinese public services, however the swindler Tang
              and Xinuo and others who swindled for 29 years challenged me by saying: if
              Wengui Guo [Kwok] can do fundraising why can't we?. . . What you are doing is
              fundraising fraud. You are buying meals and you are using the money for Baiqaio



                                                39
        Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 40 of 50




                Tang's wife for her cancer treatment, for divorce treatment. . . for Airbnb property
                rental. You are begging money. We are doing public service to benefit most
                people. Don't compare our public service with your money begging. I will say this
                again: any small or large amount of donation for personal purposes are all
                donation fraud. I will say one more time: any one fundraising for personal
                purposes including for legal fees is a swindler.”

       173.     The above statements are knowingly and materially false, and were made to

defame Plaintiffs and Jing and to mislead the public about Plaintiff Tang’s services—while

promoting Defendants’ own.

       174.     Defendants’ statement that Tang “used fundraising for personal purposes

including for legal fees” is not only false but misleading, insofar as the Foundation Defendants’

Websites each assert that the entities “will also provide support with respect to legal services”

and “[t]he donations will be used to pay the expenses associated with the vision and mission of

Society [and Foundation] including . . .legal fees.”

       175.     On February 17, 2019, Kwok posted yet another video on the GUO MEDIA™

YouTube channel, with the words “GUO.MEDIA” superimposed over the video, (accessible on

the Internet at https://www.youtube.com/watch?v=4RgMnSsJ_pw ), falsely accusing Tang and

Jing of using monies donated for Mr. Tang’s activism causes for personal gain (the “February

17th Video”).

       176.     Upon information and belief, the February 17th Video was also livestreamed to

hundreds of thousands of viewers, and is still accessible at

https://livestream.com/accounts/27235681/events/8197481/videos/187500314 and

guo.media/broadcasts.

       177.     Specifically in the February 17th Video, Kwok stated (translated from Chinese to

English) “There is the Tang, Baiqiao. For decades, you used the fund raising for your wife

[Jing]’s cancer and for your divorce and you called it revelation. My comrades, it’s horrifying!



                                                 40
        Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 41 of 50




Can you imagine what kind of face does he [Tang] have. Therefore I tell you about the Rule of

Law Foundation that anyone who spend a penny of the fund that’s not related to rule of law,

anyone, you would be my enemy of death.”

       178.   The above statements are knowingly and materially false, and were made to

defame Plaintiffs and Jing and to mislead the public about Plaintiff Tang’s services—while

promoting Defendants’ own.

       179.   By publishing the above Videos and Tweets, Kwok acted with constitutional

malice because he knew he was lying when he made these allegations about Mr. Tang. At a

minimum, Kwok published those videos with reckless disregard as to whether the statements

therein concerning Mr. Tang and Jing were true or false.

       180.   When Kwok published the Videos above to his hundreds of thousands of Twitter

followers, he knew and/or reasonably anticipated that republication of the defamatory and

disparaging statements contained therein by his Twitter followers, news outlets and other media

was the natural and probable consequence.

       181.   Indeed, Kwok actively seeks such attention in order to promote his personal and

professional brands, and to garner attention for and ultimately drive consumers to his competing

online entertainment and media business he advertises under the Kwok Marks.

       182.   The Videos, along with the above mentioned Tweets, have had their intended

effect: on information and belief, hundreds of thousands of viewers and readers have been misled

about Mr. Tang and Jing.

       183.   Plaintiffs have received numerous inquiries about the truthfulness of the

statements on the Videos and Tweets. Many of these inquirers have expressed anger, frustration,

confusion or dismay to Plaintiffs based on the content of those Videos and Tweets.




                                               41
        Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 42 of 50




       184.    Upon information and belief, Defendants published the Videos and posted the

Tweets for the sole purpose of harming Plaintiffs’ reputations and causing them to lose revenue

as the statements within bear directly on Plaintiffs’ services, professional capabilities, and

business practices—all key aspects of Plaintiffs’ business and factors that any person considers

before donating to a person or cause or choosing to frequent a website focused on a particular

topic— and with the goal of promoting their competing online media outlet “Guo Media” a/k/a

“Everything Is Just Beginning” and advertising his profit-driven businesses, Rule of Law Fund.

As set forth above, Kwok’s video advertisements were intended to promote his Media

Defendants (which compete with Tang in the online media market) and his Foundation

Defendants (which compete with Tang for donations in the advocacy and activism space), by

soliciting funds while obfuscating the true nature of their use and disparaging their main

competitors: Conscience Media and Tang.

       185.    In particular, the statement that Mr. Tang “swindles for donations” is and has

been devastating to his reputation and business interests. No one wants to donate to a person who

“swindles” and defrauds.

       186.    Defendants posted the Videos and Tweets (and videos contained therein) on their

high-profile YouTube, Twitter and Guo Media accounts precisely because they knew that

persons interested in the topics of political dissidence against China, like Plaintiff Tang’s own

conference attendees and visitors to Mr. Tang’s Conscience Media network of websites, review

Defendants’ YouTube, Twitter and Guo Media accounts regularly—upon information and belief,

only because Tang previously endorsed Kwok in an article written on the Conscience Media

website in April 2017.

       187.    Plaintiff Tang continues to have contractual relationships with his donors,




                                                 42
        Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 43 of 50




conference attendees, and contributors.

       188.    Defendants scripted and caused to be disseminated the above statements as part of

an intentional, malicious and systematic campaign to interfere with Plaintiff Tang’s contractual

relationships with their donors, conference attendees and contributors, and upon information and

belief, to wreak havoc on those Plaintiff’s business by inducing those Plaintiff’s donors,

conference attendees, contributors, and prospective donors and conference attendees to cease

doing business with Plaintiff Tang, withdraw their attendance from various conferences, and not

to visit Mr. Tang’s Conscience Media network of websites.

       189.    As a direct and desired consequence of Defendants’ statements above, Defendants

were and have been enriched in the form of, inter alia, donations and contributions to their Rule

of Law Fund.

       190.    As a direct and proximate result of Defendants’ misleading and defamatory

conduct described herein, a number of Plaintiffs Tang’s donors and contributors have been

confused, refused to start and/or continue business with Mr. Tang—including but not limited to

withdrawing their conference attendance fees and planned contributions.

                                  FIRST CLAIM FOR RELIEF
                               VIOLATION OF THE LANHAM ACT
                                 UNDER 15 U.S.C. § 1125(a)(1)(B)
                                     (against all Defendants)

       191.    Plaintiffs reallege and incorporate by reference Paragraphs 1 through 190 as

though fully set forth here.

       192.    Defendants’ publication of false and misleading statements about themselves and

their services, constitutes false advertising in violation of 15 U.S.C. § 1125(a)(1)(B).

       193.    Defendants’ publication of false and misleading statements about themselves and

their services, is likely to deceive people and consumers as to the nature and quality of



                                                 43
        Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 44 of 50




Defendants’ services. As set forth above, Defendants’ video advertisements were intended to

promote the Media Defendants (which compete with Tang in the online media market) and the

Foundation Defendants (which compete with Tang for donations in the advocacy and activism

space), by soliciting funds while obfuscating the true nature of their use and disparaging their

main competitors: Conscience Media and Tang.

       194.    Defendants’ publication and direct endorsement of false and misleading

statements about Plaintiffs Tang and his services, constitutes false advertising in violation of 15

U.S.C. § 1125(a)(1)(B).

       195.    Defendants’ publication and direct endorsement of false and misleading

statements about Plaintiff Tang and his services, is likely to deceive people and consumers as to

the nature and quality of Tang’s services by falsely accusing him and his entities of lying and

donation fraud.

       196.    As a direct and proximate result of Defendants’ unlawful acts, Plaintiff Tang has

suffered irreparable damage to his reputations and will continue to suffer significant and

irreparable reputational injury to his online media businesses, in addition to significant monetary

damages in amounts to be determined at trial.

                           SECOND CLAIM FOR RELIEF
          SLANDER, LIBEL PER SE, AND COMMERCIAL DISPARAGEMENT
                     (as to all Plaintiffs against Defendant Kwok)

       197.    Plaintiffs reallege and incorporate by reference Paragraphs 1 through 190 as

though fully set forth here.

       198.    Defendant Kwok has intentionally made knowingly false statements of fact about

Plaintiffs and Tang’s services in the Videos and Tweets.

       199.    Additionally, and/or alternatively, Defendant Kwok has espoused and/or




                                                44
         Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 45 of 50




concurred in the charges made by others to launch an unwarranted personal attack of his own

against Plaintiffs and upon Plaintiffs’ honor, dignity and standing in the community.

        200.   These statements were made maliciously and willfully, and were intended to

cause harm to Plaintiffs’ business integrity and personal reputations.

        201.   The aforementioned statements were false when made and Defendant Kwok knew

or should have known that the statements were false when made.

        202.   The statements were made with reckless disregard for their truth or falsity or with

knowledge of their falsity and with wanton and willful disregard of the reputation and rights of

Plaintiffs.

        203.   The aforementioned statements where made of and concerning Plaintiffs, and

were so understood by those who read Defendant Kwok’s publication of them.

        204.   Among other statements, on Kwok’s YouTube account, published to hundreds of

thousands of people online, via email and social media, and accessible across the Internet, Kwok

accused Plaintiffs Tang of being donation “swindle[r],” defrauding legitimate donations for

personal gain, and committing “sexual assault”. Similarly, Kwok published statements that

Plaintiffs Mr. Tang and Jing were “special agents,” spies and fraudsters.

        205.   These statements were false, and were published to third parties in this district and

across the Internet.

        206.   Defendant Kwok has no privilege to assert the false and disparaging statements.

        207.   Defendant Kwok asserted the above statements with actual malice, in that through

Kwok’s personal and professional relationship with Mr. Tang as stated above, he knew that the

above statements were false. Alternatively, Kwok’s statements were published with reckless

disregard for the truth or falsity of same, and were made to solely to injure Plaintiffs.




                                                 45
         Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 46 of 50




       208.    As a result of Defendant Kwok’s acts, Plaintiffs have suffered irreparable damage

to their reputations and further damages in an amount to be determined at trial.

       209.    As a result of the willful and malicious nature of the defamation, Plaintiffs are

entitled to punitive damages.

                               THIRD CLAIM FOR RELIEF
                     UNFAIR COMPETITION – FALSE DESCRIPTION
                          (as to Mr. Tang against all Defendants)

       210.    Plaintiffs reallege and incorporate by reference Paragraphs 1 through 190 as

though fully set forth here.

       211.    Defendants authored and/or are using the Videos , Tweets and Posts to divert

users searching for Plaintiff Mr. Tang to Defendants’ competing business and services.

       212.    As set forth above, Defendants posted and widely-disseminated false, misleading

and defamatory statements and represents about Plaintiff Tang online concerning the nature,

characteristics or quality of Plaintiff Tang’s services.

       213.    The false and misleading representations set forth above were made in the scope

of commerce and in the context of promoting Defendants’ competing online media business and

pro-Chinese-democracy foundations.

       214.    Upon information and belief, Defendants knew that Google displays search

results to users searching for the people and companies named in those titles and addresses,

which results are highly ranked, and that such a false statement would harm Plaintiff Tang’s

reputation and business in this district and elsewhere.

       215.    Upon information and belief, by posting the misleading Videos, disparaging

Tweets, and salacious Posts with the statements “Liar Tang,” “Swindler Tang” and “Tang

Baiqiao” therein, Defendants intended to use these defamatory and false statements as a means to




                                                  46
        Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 47 of 50




generate business by turning donors and interest away from Plaintiff Tang and his Conscience

Media network of websites, and redirecting them to Defendants’ competing Guo Media Website

and Rule of Law Fund.

       216.    Moreover, Defendants actions did harm Plaintiff Tang and made Plaintiff Tang

believe that he would be damaged by Defendants’ misrepresentations.

       217.    Considering Defendants knew that their statements concerning Tang were false

and/or, at best, misleading, Defendants had no justification to assert the misrepresentations other

than to harm Plaintiff Tang’s business by exploiting the earned reputation of Tang and coopting

Tang’s story as an image of resistance to corruption in the Chinese government, as Kwok’s own.

       218.    These acts and others stated above constitute a pattern of common law unfair

competition by, inter alia, false description, entitling Plaintiff Tang to recovery of compensatory

and punitive damages, in an amount to be proved at trial, including compensation for Plaintiff

Tang’s time, effort and attorney’s fees.

                           FOURTH CLAIM FOR RELIEF
              HARASSMENT IN VIOLATION OF N.Y. PENAL CODE § 240.26
                     (as to all Plaintiffs against Defendant Kwok)

       219.    Plaintiffs reallege and incorporate by reference Paragraphs 1 through 190 as

though fully set forth here.

       220.    As set forth above, Defendant Kwok engaged in a course of conduct and/or

repeated committed acts which alarm and/or seriously annoy Plaintiffs and which served no

legitimate purpose.

       221.    Defendant Kwok committed said acts with the specific intent to harass, annoy

and/or alarm Plaintiffs.




                                                47
           Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 48 of 50




       222.     As a direct and proximate result of Defendant Kwok’s past and continued

wrongful acts, Plaintiffs have been materially and substantially damaged in an amount to be

proved at trial, including compensation for Plaintiffs’ time, effort and attorney’s fees.



                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray for judgment against Defendants awarding Plaintiffs:

      1.        Enter a judgment declaring that all Defendants’ conduct violates 15 U.S.C.

                §1125(a);

      2.        Enter a judgment declaring that Defendant Kwok’s conduct constitutes slander,

                libel and/or commercial disparagement;

      3.        Enter a judgment declaring that all Defendants’ conduct constitutes unfair

                competition;

      4.        Award Plaintiffs compensatory damages according to proof at trial but in an

                amount not less than $20,000,000.00;

      5.        Award Plaintiffs punitive damages pursuant to the Lanham Act and the common

                law, due to Defendants’ willful and wanton behavior;

      6.        Enter a temporary and permanent order, enjoining Defendants from publishing the

                false advertising statements identified above, in relation to themselves or

                Plaintiffs, or any false statements similar thereto, and directing Defendants and

                their respective agents, servants, employees, successors and assigns, and all other

                persons acting in concert with or in conspiracy with or affiliated with Defendants,

                to remove, delete, or otherwise disable such videos, tweets, links and posts;




                                                 48
     Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 49 of 50




7.        Enter a temporary and permanent order, enjoining Defendants from publishing the

          statements constituting libel and/or commercial disparagement identified above in

          relation to Plaintiffs, or any false statements similar thereto, and directing

          Defendants and their respective agents, servants, employees, successors and

          assigns, and all other persons acting in concert with or in conspiracy with or

          affiliated with Defendants, to remove, delete, or otherwise disable such videos,

          tweets, links and posts;

8.        Award Plaintiffs reasonable attorney’s fees, costs and disbursements in this civil

          action; and

9.        Enter such other and further relief to which Plaintiffs may be entitled as a matter

          of law or equity, or which the Court determines to be just and proper.



Dated: Brooklyn, New York
       November 21, 2019

                                         LEWIS & LIN, LLC

                                         By: _/s/ David D. Lin
                                             David D. Lin, Esq. (DL-3666)
                                             Justin Mercer, Esq. (JM-1954)
                                         81 Prospect Street, Suite 8001
                                         Brooklyn, NY 11201
                                         Tel: (718) 243-9323
                                         Fax: (718) 243-9326
                                         Email: david@iLawco.com
                                                 justin@iLawco.com

                                         Counsel for Plaintiffs




                                            49
Case 1:17-cv-09031-JFK Document 37 Filed 11/21/19 Page 50 of 50




                              EXHIBIT LIST

Exhibit A – September 10th Video (Chinese Transcription and English Translation)

Exhibit B – October 10th Tweet (English Translation)

Exhibit C – October 12th Tweet (English Translation)

Exhibit D – October 11th Video (Chinese Transcription and English Translation)

Exhibit E – October 23rd Video (Chinese Transcription and English Translation)

Exhibit F – Screenshot of Kwok’s Guo Media Profile dated March 6, 2019




                                    50
